Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 1 of 79




                    EXHIBIT D
   Case 2:20-cv-00966-NR Document 76-4 7/8/2020
                               Received  Filed 07/13/20     Page 2 of 79
                                                6:11:54 PM Commonwealth Court of Pennsylvania


                                            Filed 7/8/2020 6:11:54 PM Commonwealth Court of Pennsylvania
                                                                                            364 MD 2020




    IN THE COMMONWEALTH COURT OF PENNSYLVANIA

                              No. 364 MD 2020

         NAACP PENNSYLVANIA STATE CONFERENCE,

                                              Petitioner,

                                       v.

 KATHY BOOCKVAR, IN HER CAPACITY AS SECRETARY OF THE
COMMONWEALTH OF PENNSYLVANIA; AND JESSICA MATHIS, IN
  HER CAPACITY AS DIRECTOR OF THE BUREAU OF ELECTION
      SERVICES AND NOTARIES OF THE PENNSYLVANIA
                 DEPARTMENT OF STATE,

                                              Respondents,

 BRYAN CUTLER, SPEAKER OF THE PENNSYLVANIA HOUSE OF
REPRESENTATIVES, KERRY BENNINGHOFF, MAJORITY LEADER
   OF THE PENNSYLVANIA HOUSE OF REPRESENTATIVES,

                                              Proposed-Intervenor Respondents.

PETITION TO INTERVENE BY SPEAKER OF THE PENNSYLVANIA
     HOUSE OF REPRESENTATIVES BRYAN CUTLER AND
        MAJORITY LEADER OF THE PENNSYLVANIA
    HOUSE OF REPRESENTATIVES KERRY BENNINGHOFF
Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 3 of 79




                            CHALMERS & ADAMS LLC
                            Zachary M. Wallen
                            Pa. ID No. 309176
                            301 South Hills Village Drive,
                            No. LL200-420
                            Pittsburgh, PA 15241

                            Counsel      for      Proposed-Intervenor
                            Respondents Speaker of the Pennsylvania
                            House of Representatives Bryan Cutler and
                            Majority Leader of the House of the
                            Pennsylvania House of Representatives
                            Kerry Benninghoff




                               2
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 4 of 79




      Proposed Intervenor Respondents, Bryan Cutler, Speaker of the Pennsylvania

House of Representatives, and Kerry Benninghoff, Majority Leader of the

Pennsylvania House of Representatives (collectively, “House Leaders”), by and

through their undersigned counsel, hereby move to intervene as respondents in the

above-captioned proceeding under Rule 2328 of the Pennsylvania Rules of Civil

Procedure. In support of this Petition, the House Leaders submit a:

      (1)    Memorandum of Law in Support of Petition to Intervene by Speaker of

      the Pennsylvania House of Representatives Bryan Cutler and Majority Leader

      of the Pennsylvania House of Representatives Kerry Benninghoff, which is

      filed contemporaneously herewith;

      (2)    proposed Preliminary Objections and supporting Memorandum of Law,

      which the House Leaders will file in this action if permitted to intervene, are

      attached as Exhibit “A”;

      (3)    proposed Order, granting this Petition, is attached as Exhibit “B”;

      (4)    verifications, affirming the truth of the factual statements set forth in

      this Petition, are attached as Exhibit “C”.

      WHEREFORE, the House Leaders respectfully request that the Court

GRANT this Petition to Intervene and allow the House Leaders to intervene as

respondents in this action.




                                          3
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 5 of 79




Dated: July 8, 2020

                                  Respectfully submitted,

                                  /s/ Zachary M. Wallen
                                  Zachary M. Wallen
                                  Pa. ID No. 309176
                                  CHALMERS & ADAMS LLC
                                  301 South Hills Village Drive,
                                  No. LL200-420
                                  Pittsburgh, PA 15241

                                  Counsel      for      Proposed-Intervenor
                                  Respondents Speaker of the Pennsylvania
                                  House of Representatives Mike Turzai and
                                  Majority Leader of the House of the
                                  Pennsylvania House of Representatives
                                  Bryan Cutler




                                     4
Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 6 of 79




             EXHIBIT “A”
   Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 7 of 79




                               NOTICE TO PLEAD
                               Petitioner: You are hereby notified to file
                               a written response to the enclosed
                               Preliminary Objections within thirty (30)
                               days from service hereof, or a judgment
                               may be entered against you.

                               /s/ Zachary M. Wallen
                               Zachary M. Wallen
                               Counsel for Proposed-Intervenor
                               Respondents



    IN THE COMMONWEALTH COURT OF PENNSYLVANIA

                          No. 364 MD 2020

        NAACP PENNSYLVANIA STATE CONFERENCE,

                                      Petitioner,

                                 v.

 KATHY BOOCKVAR, IN HER CAPACITY AS SECRETARY OF THE
COMMONWEALTH OF PENNSYLVANIA; AND JESSICA MATHIS, IN
  HER CAPACITY AS DIRECTOR OF THE BUREAU OF ELECTION
      SERVICES AND NOTARIES OF THE PENNSYLVANIA
                 DEPARTMENT OF STATE,

                                      Respondents,

 BRYAN CUTLER, SPEAKER OF THE PENNSYLVANIA HOUSE OF
REPRESENTATIVES, KERRY BENNINGHOFF, MAJORITY LEADER
   OF THE PENNSYLVANIA HOUSE OF REPRESENTATIVES,

                                      Proposed-Intervenor Respondents.
   Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 8 of 79




  PROPOSED-INTERVENOR RESPONDENTS SPEAKER OF THE
PENNSYLVANIA HOUSE OF REPRESENTATIVES BRYAN CUTLER
 AND MAJORITY LEADER OF THE PENNSYLVANIA HOUSE OF
       REPRESENTATIVES KERRY BENNINGHOFF’S
              PRELIMINARY OBJECTIONS

                               CHALMERS & ADAMS LLC
                               Zachary M. Wallen
                               Pa. ID No. 309176
                               301 South Hills Village Drive,
                               No. LL200-420
                               Pittsburgh, PA 15241

                               Counsel      for      Proposed-Intervenor
                               Respondents Speaker of the Pennsylvania
                               House of Representatives Bryan Cutler and
                               Majority Leader of the House of the
                               Pennsylvania House of Representatives
                               Kerry Benninghoff




                                 ii
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 9 of 79




      Proposed-Intervenor Respondents, Speaker of the Pennsylvania House of

Representatives, Bryan Cutler, and Majority Leader of the Pennsylvania House of

Representatives, Kerry Benninghoff (collectively, “the House Leaders”), file these

Preliminary Objections to explain that this Court should refrain from involving itself

in an unripe political question and dismiss the Petition.

                         PRELIMINARY STATEMENT

      The COVID-19 pandemic has impacted all facets of American life, including

the administration of elections. While the recent June 2, 2020 Primary Election did

not occur without some problems, it operated within a well-considered framework

that performed admirably given the exigent circumstances.

      The political branches of government are now in the process of analyzing the

conduct of the Primary Election. They recently enacted Act 35 of 2020, which will

require the Secretary of the Commonwealth to publish a report on the 2020 Primary

Election, to include a data analysis of the recent reforms of Act 77 of 2019 and Act

12 of 2020. From this, the political branches will be able to analyze the conduct of

the 2020 Primary Election so that they are in a position to enact such additional

measures as may be required for the 2020 General Election.

      Instead of allowing the Secretary of the Commonwealth to draft the report

required by Act 35, and permitting the political branches to analyze those findings

and data and to continue to craft legislation addressing any needed changes,


                                          1
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 10 of 79




Petitioner desires this Court to redesign an election code of Petitioner’s own

choosing, notwithstanding the damage to our constitutional norms.

      This would an extremely inappropriate insertion of this Court into the political

process four months before the Election in question, and without its knowing

whether any of the COVID-19-related difficulties forecast by Petitioner will come

to pass. As such, the appropriate constitutional course of action is to allow the

political process to appropriately address any continued changes needed to the

Election Code, and therefore, to dismiss the Petition.

      In evaluating the Petition, Petitioner lacks the standing necessary to bring this

action. Petitioner is an association, in contravention of well-established case law that

only individuals have standing to bring election-related claims in Pennsylvania.

      Secondly, Petitioner has failed to join the indispensable parties, the county

election boards, as they would be the parties tasked with implementing much of

Petitioner’s requested relief. As such, Petitioner’s claims should be dismissed on

jurisdictional grounds for failure to join a necessary party.

      Should it be necessary to look at the merits of the Petition, Petitioner does not

properly support its allegations. Petitioner makes a series of suppositions of future

calamitous harms—many extremely far-fetched or based on laws and procedures

that are no longer in effect—that would allegedly necessitate this Court taking the

extreme step of replacing numerous provisions of the Election Code with a variety


                                           2
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 11 of 79




of measures of Petitioner’s own choosing. Moreover, this relief allegedly needs to

occur now, rather than to allow the continued bipartisan triaging of COVID-19-

related issues.

      The Legislative and Executive Branches took the proactive step, in Act 77 of

2019, of modernizing Pennsylvania’s voting process to allow for no-excuse voting

by mail. When the unforeseen COVID-19 pandemic swept the world, the

Commonwealth was ready with carefully considered voting procedures that allowed

for free and fair elections. Furthermore, the Legislative and Executive Branches took

further bipartisan steps to move the Primary Election date and to enact election

procedures compatible with social distancing, and they have shown through the

enactment of Act 35 that they continue to actively monitor the situation.

      Petitioner, which is not a voter with standing to even challenge the provisions

in question, looks to undo these bipartisan reforms and to have this Court set election

policy of Petitioner’s own choosing. This request for relief is inapposite to federal

and state constitutional principles and this Court’s well-reasoned policy of judicial

restraint in election cases.

      As Petitioner lacks standing to bring this claim, failed to join necessary

parties, alleges no constitutional violation, and requests a nonjusticiable remedy, this

action should be dismissed with prejudice.




                                           3
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 12 of 79




I.    FACTUAL BACKGROUND

      1.     Petitioner, a Pennsylvania-based association, filed its Petition for

Review with this Court on June 18, 2020, seeking for this Court to impose five

election regulations of its choosing, namely a) that this Court “[d]irect Respondents

to require each county board of election to maintain a sufficient a number of polling

places such that each resident can exercise his or her right to vote”; b) that this Court

“[d]irect Respondents to provide that each county board of election give adequate

notice to voters of any change in polling place by mailing notice to voters sufficiently

in advance of the General Election, as well as posting at old polling places”; c) that

this Court “[p]ermit early voting for the General Election in advance of election

day”; d) that this Court “[r]equire increased access to vote by mail across the

Commonwealth, by among other things, automatically sending mail-in ballot

applications to all registered voters in accordance with their language preferences;

ensuring that absentee and mail-in ballots are available in formats that are accessible

to voters with disabilities without requiring assistance from another person;

requiring each county to provide ballot dropboxes, and accepting ballots returned to

a drop-box by close of polls on Election Day; and providing adequate guidance to

election officials when verifying mail ballots through signature matching and require

notice and an opportunity to cure a mail ballot flagged for signature mismatch”; and

e) that this Court “[r]equire that all polling places in the Commonwealth use hand-


                                           4
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 13 of 79




marked paper ballots for the 2020 General Election, while retaining at least one

accessible voting machine per polling place for those who request one and as

required by federal law.” Pet. pp. 66-67.

      2.     This lawsuit impacts a variety of bipartisan election reform laws that

the Legislative and Executive branches have worked to create over the past year,

starting with Act 77 of 2019.

      3.     Pennsylvania has traditionally only allowed absentee voting by those

with a statutorily defined excuse to do so, such as physical disability or absence from

their municipality on Election Day. See 25 P.S. § 3146.1.

      4.     For someone to vote absentee, the voter would have had to provide a

permissible reason to do so, and the voter would have been provided with an

absentee ballot that would have had to be returned by the voter no later than 5:00

p.m. on the Friday before the election. Id.

      5.     In addition to allocating $90 million to ensuring that Pennsylvanians

could vote safely and securely on modern voting machines, Act 77 of 2019 created

a new category of “no excuse” mail-in voting. 2019 Pa. Legis. Serv. Act 2019-77

(S.B. 421) (West).

      6.     These no excuse mail-in voters now do not have to provide the

traditional reason to vote by mail, can request those ballots later in the process than

was previously possible, and are able to return their ballots several days later than


                                            5
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 14 of 79




had been traditionally been allowed—8:00 p.m. on Election Day. Id. The traditional

voting options remain available—voters may still choose to request an absentee

ballot if they have a statutorily permitted reason for doing so, or vote in-person on

Election Day. See 25 P.S. § 3146.1; 25 P.S. § 3031.12.

      7.     The Legislative and Executive Branches have continued to work

diligently to fine-tune these election reforms. Act 94 of 2019 was enacted in

November 2019 to streamline operations to ensure that the ballot materials were

suitable to allow the ballots to be properly scanned. 2019 Pa. Legis. Serv. Act 2019-

94 (H.B. 227) (West).

      8.     As COVID-19 upended seemingly every facet of American life, once

again, the Legislative and Executive Branches worked together to fashion bipartisan

legislation to address the problem. Act 12 of 2020 introduced numerous

accommodations to ensure that the 2020 Primary Election could be conducted even

amidst the COVID-19 pandemic. 2020 Pa. Legis. Serv. Act 2020-12 (S.B. 422)

(West).

      9.     The date of the Primary Election was moved until June to allow more

time to “flatten the curve” and protect the health of Pennsylvania’s voters. Id. In that

same spirit, polling places were consolidated so that voters could vote in readily

accessible locations that were large enough to maintain social distancing. Id. Act 12

also gave more flexibility to the counties, to establish polling places without court


                                           6
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 15 of 79




approval and even, for the first time, to hold voting in locations that serve alcohol,

should those be the venues that best support the community’s needs and promote

social distancing. Id.

      10.    Following the June 2, 2020 Primary Election, the political branches

again worked in bipartisan fashion to enact Act 35 of 2020, which will require the

Secretary of the Commonwealth to publish a report on the 2020 Primary Election,

to include a data analysis of the recent reforms of Act 77 of 2019 and Act 12 of 2020.

2020 Pa. Legis. Serv. Act 2020-35 (H.B. 2502) (West).

      11.    From the Act 35 report, the Legislative and Executive Branches will be

able to analyze the 2020 Primary Election and use those findings to enact all further

measures as may be required to ensure that the Commonwealth continues to have

free and fair elections.

II.   PRELIMINARY OBJECTIONS

      A.    FIRST PRELIMINARY OBJECTION: Petitioners Lack Standing
      to Bring This Action (Pa. R. Civ. P. 1028(a)(4))

      12.    House Leaders hereby incorporate all foregoing paragraphs as if they

were fully set forth herein.

      13.    Petitioner lacks standing to sue in this case because the right to vote and

the right to have one’s vote counted is at issue, and Petitioner is not an entity

authorized to vote in the Commonwealth.



                                           7
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 16 of 79




      14.    To have standing, a party in an action must establish “a substantial,

direct and immediate interest in the outcome of the litigation.” Robinson Twp. v.

Commonwealth, 83 A.3d 901, 917 (Pa. 2013) (quoting Fumo v. City of Philadelphia,

972 A.2d 487, 496 (Pa. 2009)).

      15.    In certain contexts, it is true that an association “has standing as

representative of its members to bring a cause of action even in the absence of injury

to itself, if the association alleges that at least one of its members is suffering

immediate or threatened injury as a result of the action challenged.” Id. at 922 (citing

Phila. Med. Soc’y v. Dep’t of Pub. Welfare, 39 A.3d 267, 278 (Pa. 2012)).

      16.    But Pennsylvania courts have repeatedly held that an association does

not have standing, even on behalf of its members, when the right to vote and the

right to have one’s vote counted are the subject of the challenge. Order ¶ 4, League

of Women Voters of Pa. v. Commonwealth, No. 261 M.D. 2017 (Pa. Commw. Ct.

filed Nov. 13, 2017) (dismissing the League of Women Voters of Pennsylvania

because it was not authorized by law to exercise the right to vote in the

Commonwealth); Erfer v. Commonwealth, 794 A.2d 325, 330 (Pa. 2002); Albert v.

2001 Legis. Reapportionment Comm’n, 790 A.2d 989, 994–95 (Pa. 2002).

      17.    “[T]he right to vote is personal” and the rights sought to be vindicated

in a challenge are “personal and individual.” Albert, 790 A.2d at 995 (quoting

Reynolds v. Sims, 377 U.S. 533, 554–55 (1964)). When “the right to vote and the


                                           8
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 17 of 79




right to have one’s vote counted is the subject matter of a . . . challenge,” then “any

entity not authorized by law to exercise the right to vote in this Commonwealth lacks

standing.” Id. at 994–95; see also Erfer, 794 A.2d at 330 (dismissing Democratic

Committee). “The factor that elevates the general interest of each registered voter to

one that is sufficiently substantial to confer standing to challenge a candidate’s

nomination petition is that voter’s eligibility to participate in the election.” In re

Pasquay, 525 A.2d 13, 14 (Pa. Commw. Ct. 1987), aff’d 529 A.2d 1076 (Pa. 1987).

      18.    Accordingly, an entity that does not possess the right to vote in the

Commonwealth does not have a direct, substantial, and immediate interest in

litigation over the right to vote and the right to have one’s vote counted. The

operative factor in these standing decisions was that the challenges sought to

vindicate “the right to vote and the right to have one’s vote counted.” Erfer, 794

A.2d at 330; Albert, 790 A.2d at 994–95.

      19.    By contrast, Petitioner brings suit based on factors better attributed to

changed programming resulting from new election procedures—something that

would be true even if their own sought-after election procedures were imposed by

judicial fiat (“NAACP-PSC itself will have to divert substantial resources away from

traditional voter registration and get-out-the-vote efforts in order to educate and




                                           9
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 18 of 79




assist voters in applying for mail-in voting, submitting mail-in ballots, locating

polling places, and travelling to polling places.”) Pet. ¶ 23.1

       20.    Petitioner attempts to claim standing via the diversion of its resources

through the changing of the law. This is wholly insufficient, and inconsistent with

the standing requirements this Court has imposed in past voting rights cases.

       21.    There is no allegation that Petitioner is an entity authorized by law to

vote in the Commonwealth. See Erfer, 794 A.2d at 330; Albert, 790 A.2d at 994–95.

Entities such as a state political party (the Pennsylvania State Democratic

Committee), governmental entities (the Board of Commissioners of Radnor

Township, the Board of Commissioners of the Township of Lower Merion, the

Township of Lower Merion, the Township of Ross, and the North Hills School

District), civic groups (the Lehigh Valley Coalition for Fair Reapportionment, the

Neighborhood Club of Bala Cynwyd, and the League of Women Voters of

Pennsylvania), and political party committee chairs (Dennis J. Sharkey and Nora

Winkelman in their representative capacities as chairs of Republican and Democratic

committees)—notwithstanding their own organizational interests in voting rights, as

Petitioner alleges in this case—have each been held not to have standing in voting

rights cases. See Erfer, 794 A.2d at 330; Albert, 790 A.2d at 994–95; League of



1
  Petitioner also makes vague references to its members “fac[ing] unreasonable burdens on their
right to suffrage.” Pet ¶ 23.
                                               10
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 19 of 79




Women Voters of Pa. v. Commonwealth, No. 261 M.D. 2017 (Pa. Commw. Ct. filed

Nov. 13, 2017).

      22.    Accordingly, Petitioner lacks capacity to sue—either individually or on

behalf of its members—due to the nature of the claims in this case and therefore this

action must be dismissed due to lack of standing.

      WHEREFORE, for the reasons above, the House Leaders respectfully request

that this Court sustain their Preliminary Objection for Petitioners lack of standing

and dismiss with prejudice the petition for review.

      B.    SECOND PRELIMINARY OBJECTION: Petitioners Failed to
      Include All Necessary Parties (Pa. R. Civ. P. 1028(a)(5))

      23.    House Leaders hereby incorporate all foregoing paragraphs as if they

were fully set forth herein.

      24.    Pennsylvania law establishes that a court must join indispensable

parties to an action, or, if not possible, dismiss the action “[w]henever it appears by

suggestion of the parties or otherwise . . . that there has been a failure to join an

indispensable party.” Pa. R. Civ. P. 1032(b).

      25.    Indispensable parties are those “whose rights are so directly connected

with and affected by litigation that [the entity] must be a party of record to protect

such rights[.]” Columbia Gas Transmission Corp. v. Diamond Fuel Co., 346 A.2d

788, 789 (Pa. 1975).



                                          11
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 20 of 79




       26.   Significantly, “[t]he absence of indispensable parties goes absolutely to

the jurisdiction, and without their presence the court can grant no relief.” Powell v.

Shepard, 113 A.2d 261, 264-65 (Pa. 1955) (emphasis added); see also Sprague v.

Casey, 550 A.2d 184, 189 (Pa. 1988) (“unless all indispensable parties are made

parties to an action, a court is powerless to grant relief. Thus, the absence of such a

party goes absolutely to the court’s jurisdiction.”) (citations omitted); Fiore v.

Oakwood Plaza Shopping Center, Inc., 585 A.2d 1012, 1020 (Pa. Super. Ct. 1991)

(“In this Commonwealth, the issue of failure to join an indispensable party cannot

be waived; if such a party is not joined, a court is without jurisdiction to decide the

matter”).

       27.   A party is indispensable “when he has such an interest that a final

decree cannot be made without affecting it, or leaving the controversy in such a

condition that the final determination may be wholly inconsistent with equity and

good conscience . . .” Hartley v. Langkamp & Elder, 90 A. 402, 403-404 (Pa. 1914).

       28.   The Pennsylvania Supreme Court has laid out a series of factors to

consider as to whether a party is indispensable, namely: “1. Do absent parties have

a right or interest related to the claim? 2. If so, what is the nature of that right or

interest? 3. Is that right or interest essential to the merits of the issue? 4. Can justice

be afforded without violating the due process rights of absent parties?”

DeCoatsworth v. Jones, 639 A.2d 792, 797 (Pa. 1994).


                                            12
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 21 of 79




      29.    Here, the Commonwealth’s county boards of elections are

indispensable parties to this case because the Petition seeks to alter their conduct,

requiring them to be parties in the case. It is the county boards of elections, not the

Secretary of the Commonwealth, who would have to have to provide much of the

requested relief through the boards being required to take affirmative actions. See

Pet. pp. 66-67.

      30.    For example, Petitioner requests that this court to “[d]irect Respondents

to require each county board of election to maintain a sufficient number of polling

places . . . and to [d]irect Respondents to provide that each county board of election

give adequate notice to voters of any change in polling place. . ., and to “[r]equire

that all polling places in the Commonwealth use hand-marked paper ballots for the

2020 General Election, while retaining at least one accessible voting machine per

polling place. . .” Id. (emphasis added).

      31.    Petitioner mis-applies the Election Code and mistakenly treats the

county election boards as though they are the agents of the Secretary of the

Commonwealth, but the county boards of elections play a separate and pivotal role

in the governance of Pennsylvania elections.

      32.    To the extent that Petitioner seeks for this Court to direct their

administration of elections, they must be joined as a party to this action. Therefore,

their interests are essential to the merits of this case and deciding the case without


                                            13
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 22 of 79




their involvement would violate their due process rights. See DeCoatsworth, 639

A.2d at 797.

      33.       In Banfield v. Cortes, petitioners brought a challenge to the use of

certain Direct Recording Electronic voting systems (DREs) being used in various

counties in the Commonwealth. 922 A.2d 36 (Pa. Commw. Ct. 2007). In response,

the Secretary of the Commonwealth submitted preliminary objections, including the

objection that the Court lacked jurisdiction due to the petitioners’ failure to join the

county elections boards who had purchased and were using the voting systems in

question. Id.

      34.       In a divided, 4-3 decision, the Court rejected the Secretary of the

Commonwealth’s preliminary objection that the county elections boards were

indispensable parties to that action, but that denial was based on the fact that the

petitioners did “not seek redress from the . . . counties, and, because the November

2006 election has passed, the fifty-six counties will not be prejudiced by a judgment

in favor of Electors.” Id. at 44.

      35.       The dissent argued, however, that “the County Boards of Elections are

indispensable parties. They made the decision to purchase one of the seven DRE

voting systems approved by the Secretary. They will be affected by the decision of

this Court, should it decide to order the Secretary to decertify the seven DRE voting

systems. Their absence leaves this Court without jurisdiction.” Id. at 56 (Leavitt, J.


                                           14
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 23 of 79




dissenting). “Because Petitioners have failed to name indispensable parties, i.e., the

County Boards of Elections, as respondents, I would sustain the Secretary’s

demurrer . . . for lack of jurisdiction.” Id.

       36.    The fact pattern of the present case would more than satisfy the

standards set forth in both the majority and dissenting opinions in Banfield. Here,

Petitioner is directly seeking relief from the county boards of elections, including

relief dealing with the voting machines being used in individual counties, and doing

so shortly before the 2020 elections, but has failed to join those boards of elections

in these proceedings.

       37.    Both factors weigh heavily that the county elections boards are

indispensable parties, and therefore to grant the requested relief would be

incompatible with Pennsylvania law, as the county boards of elections “ha[ve] such

an interest that a final decree cannot be made without affecting [them].” Hartley, 90

A. at 403-404.

       38.    This also differs from a recent federal case in the District Court for the

Western District of Pennsylvania, where the plaintiffs challenging the conduct of the

Commonwealth’s elections did join the 56 county boards of elections from which

they were seeking relief. See Donald J. Trump for President, Inc. v. Boockvar, Civil

Action No. 2:20-cv-00966, Verified Complaint for Declaratory and Injunctive Relief

(W.D.Pa. filed June 29, 2020).


                                            15
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 24 of 79




      39.    Finally, in looking at the very issue as to whether the county elections

boards are indispensable parties in a challenge seeking to alter the received-by

deadline for absentee and mail-in ballots, Judge Leavitt recently deemed it “a

compelling case that the county boards of elections have a direct interest in the

Petition and as such are indispensable parties.” Memorandum Opinion, Crossey v.

Boockvar, 266 M.D. 2020 (Pa. Commw. Ct. filed May 28, 2020).

      WHEREFORE, for the reasons above, the House Leaders respectfully request

that this Court sustain their Preliminary Objection for legal insufficiency of the

pleading due to the failure to join necessary parties and dismiss with prejudice the

petition for review.

      C.   THIRD PRELIMINARY OBJECTION: Petitioners Do Not Allege
      an Actual Constitutional Violation (Pa. R. Civ. P. 1028(a)(4))

      40.    House Leaders hereby incorporate all foregoing paragraphs as if they

were fully set forth herein.

      41.    Petitioner’s allegations are devoid of a concrete, cognizable legal

injury, and are instead improperly premised on a series of suppositions about harms

that may befall the Commonwealth in the future, should their scenarios come to pass.

Petitioner premises its claim for relief on its prognostications as to future unknown

conditions that may result in unknown future legislation that may be

unconstitutional. These claims are simply too speculative to sustain the Petition.



                                         16
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 25 of 79




       42.    The primary focus of Petitioner’s concerns are the procedures

previously put into place for the Primary Election pursuant to Act 12. To be sure,

the COVID-19 pandemic necessitated unprecedented measures, such as the

consolidation of polling places, which were enacted to allow for a safe and workable

election even in the pandemic’s wake. See Pet. ¶ 61.

       43.    Act 12 of 2020 introduced numerous accommodations to ensure the

2020 Primary Election could be conducted safely. 2020 Pa. Legis. Serv. Act 2020-

12 (S.B. 422) (West). The date of the Primary Election was moved until June to

allow more time to “flatten the curve” and protect the health of Pennsylvania’s

voters. Id.

       44.    In that same spirit, polling places were consolidated so that voters could

vote in readily accessible locations that were large enough to maintain social

distancing. Id. Act 12 also gave more flexibility to the counties, to establish polling

places without court approval. Id.

      45.     These extraordinary measures certainly had limitations—which is why

they were enacted on a temporary basis to deal with one particular election being

conducted in the middle of a pandemic.

       46.    As Petitioner acknowledges, “the emergency election procedures in Act

12 by its terms applied only to the Primary Election. . .” Pet. ¶ 73. Despite that

acknowledgment, Petitioner seeks for this Court to preempt the hypothetical “threat


                                           17
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 26 of 79




that substantially similar legislation will be passed that will be applied to the

November 2020 election. . .” Id.

      47.    “In seeking judicial resolution of a controversy, a party must establish

as a threshold matter that he has standing to maintain the action.” Stilp v.

Commonwealth, 940 A.2d 1227, 1233 (Pa. 2007). “An individual can demonstrate

that he has been aggrieved if he can establish that he has a substantial, direct and

immediate interest in the outcome of the litigation.” Fumo v. City of Philadelphia,

972 A.2d 487, 496 (Pa. 2009). “The interest is direct if there is a causal connection

between the asserted violation and the harm complained of; it is immediate if that

causal connection is not remote or speculative.” City of Philadelphia v.

Commonwealth, 838 A.2d 566, 577 (Pa. 2003).

      48.    Here Petitioner’s alleged injury could not be more speculative. It relies

on a string of conjectures and theories about future scenarios and laws that may be

enacted in the future, and thus falls substantially short of “rebutting the presumption

of constitutionality by a clear, palpable and plain demonstration that the statute

violates a constitutional provision.” Yocum v. Commonwealth of Pennsylvania

Gaming Control Bd., 161 A.3d 228, 238 (Pa. 2017). Petitioner simply cannot sustain

an as-applied challenge without demonstrating an actual, demonstrated injury.

      49.    “[R]ipeness overlaps substantially with standing.” Rendell v. Pa. State

Ethics Comm’n, 983 A.2d 708, 718 (Pa. 2009). This Court “do[es] not have the


                                          18
         Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 27 of 79




ability to grant any relief that is merely advisory, one that does not involve any case

or controversy. Any action . . . may not be employed to determine rights in

anticipation of events which may never occur or for consideration of moot cases or

as a medium for the rendition of an advisory opinion which may prove to be purely

academic.” Brown v. Liquor Control Bd., 673 A.2d 21, 23 (Pa. Commw. Ct. 1996).

       50.    Ripeness “arises out of a judicial concern not to become involved in

abstract disagreements of administrative policies. . . . It has been defined as the

presence of an actual controversy. . . . It insists on a concrete context, where there is

a final . . . action so that the court can properly exercise their function.” Tex. Keystone

Inc. v. Pa. Dept. of Conservation & Nat. Res., 851 A.2d 228, 239 (Pa. Commw. Ct.

2004).

       51.    Here, Petitioner can speculate as to how the COVID-19 pandemic will

develop throughout the next four months and how the political branches may

respond to those developments, but as it acknowledges in its Petition, “[n]obody has

a crystal ball.” Pet. ¶ 39.

       52.    The political branches only recently enacted Act 35, through which a

thorough analysis of the Primary Election will be conducted. The political branches

will then use those findings to deliberately consider what policies may be necessary

for the conduct of future elections.




                                            19
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 28 of 79




      53.    Moreover, for this Court to grant the Petition, this Court would need to

wade into the political question of election policy choices, which are the product of

bipartisan and bicameral compromise.

      54.    The Separation of Powers Doctrine holds “that the executive,

legislative, and judicial branches of government are equal and none should exercise

powers exclusively committed to another branch.” Jefferson Cty. Court Appointed

Emp. Ass'n v. Pa. Labor Relations Bd., 985 A.2d 697, 703 (Pa. 2009

      55.    The U.S. and Pennsylvania Constitutions place great emphasis on the

role of the Legislative branch in the setting of election policy. One of the very first

provisions of the U.S. Constitution is the Elections Clause, providing that “[t]he

Times, Places and Manner of holding Elections for Senators and Representatives,

shall be prescribed in each State by the Legislature thereof.” U.S. Constitution Art.

I, Section 4, Clause 1.

      56.    Legislative Branch power as to election procedure is further codified in

the Pennsylvania Constitution. See, e.g., Pa. Constitution Art. VII, Section 1 (“Every

citizen 21 years of age, possessing the following qualifications, shall be entitled to

vote at all elections subject, however, to such laws requiring and regulating the

registration of electors as the General Assembly may enact.”; Pa. Constitution Art.

VII, Section 16 (“The Legislature shall, by general law, provide a manner in which,

and the time and place at which, qualified electors who may, on the occurrence of


                                          20
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 29 of 79




any election, be absent from the municipality of their residence, because their duties,

occupation or business require them to be elsewhere or who, on the occurrence of

any election, are unable to attend at their proper polling places because of illness or

physical disability or who will not attend a polling place because of the observance

of a religious holiday or who cannot vote because of election day duties, in the case

of a county employee, may vote, and for the return and canvass of their votes in the

election district in which they respectively reside.”).

      57.    “The presumption that legislative enactments are constitutional is

strong.” Working Families Party v. Commonwealth, 209 A.3d 270, 279 (Pa. 2019)

(citing Commonwealth v. McMullen, 961 A.2d 842, 846 (Pa. 2008)); see also 1

Pa.C.S. § 1922(3) (in ascertaining intent of General Assembly in enactment of

statute, presumption exists that General Assembly did not intend to violate federal

and state constitutions).

      58.    “[A]ny party challenging the constitutionality of a statute must meet a

heavy burden, for we presume legislation to be constitutional absent a demonstration

that the statute ‘clearly, palpably, and plainly’ violates the Constitution.” Konidaris

v. Portnoff Law Associates, Ltd., 953 A.2d 1231, 1239 (Pa. 2008) (citation omitted).

      59.    “All doubts are to be resolved in favor of finding that the legislative

enactment passes constitutional muster.” Working Families Party, 209 A.3d at 279




                                          21
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 30 of 79




(citations omitted). Moreover, “statutes are to be construed whenever possible to

uphold their constitutionality.” In re William L., 383 A.2d 1228, 1231 (Pa. 1978).

      60.     This is especially true in the election context, where Pennsylvania

courts have long recognized that “[t]he power to regulate elections is a legislative

one, and has been exercised by the general assembly since the foundation of the

government.” Winston v. Moore, 91 A. 520, 522 (Pa. 1914) (citing Patterson v.

Barlow, 60 Pa. 54 (Pa. 1869)).

      61.     In addressing election policy, “the judiciary should act with restraint,

in the election arena, subordinate to express statutory directives. Subject to

constitutional limitations, the Pennsylvania General Assembly may require such

practices and procedures as it may deem necessary to the orderly, fair, and efficient

administration of public elections in Pennsylvania.” In re Guzzardi, 99 A.3d 381

(Pa. 2014).

      62.     This judicial restraint was also the Supreme Court of Pennsylvania’s

holding in a recent challenge to Act 77’s received-by deadline, where the Court

sustained Respondents’ demurrer and dismissed the case with prejudice. Disability

Rights Pa. v. Boockvar, 2020 WL 2820467 (Pa. 2020).

      WHEREFORE, for the reasons above, the House Leaders respectfully request

that this Court sustain their Preliminary Objection for legal insufficiency of the

pleading and dismiss with prejudice the petition for review.


                                          22
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 31 of 79




      D.   FOURTH PRELIMINARY OBJECTION: Petitioners Have Not
      Pleaded a Justiciable Remedy (Pa. R. Civ. P. 1028(a)(2))

      63.     House Leaders hereby incorporate all foregoing paragraphs as if they

were fully set forth herein.

      64.     Should this Court need to consider the relief sought by Petitioner, its

requested relief is itself unconstitutional, as violative of the Separation of Powers,

and must be struck for its failure to conform to the law.

      65.     The Pennsylvania Constitution provides that “[t]he legislative power of

this Commonwealth shall be vested in a General Assembly, which shall consist of a

Senate and a House of Representatives.” Pa. Constitution Art. II, Section 1.

      66.     While this Court may declare a statute unconstitutional upon review,

the judiciary’s power is strictly limited. This is because the Pennsylvania General

Assembly—not the judiciary—holds the sole power to write the laws for the

Commonwealth. Id.

      67.     As the Pennsylvania Supreme Court has noted, the judiciary “may not

usurp the province of the legislature by rewriting [statutes]…as that is not [the

court’s] proper role under our constitutionally established tripartite form of

governance.” In re: Fortieth Statewide Investigating Grand Jury, 197 A.3d 712, 721

(Pa. 2018).

      68.     Accordingly, where the court determines that a law is unconstitutional,

“it is not the role of this Court to design an alternative scheme which may pass
                                         23
          Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 32 of 79




constitutional muster.” Heller v. Frankston, 475 A.2d 1291, 1296 (Pa. 1984). The

Courts “will not judicially usurp the legislative function and rewrite [the statute]. . .

Rather, we leave it to our sister branch for an appropriate statutory response. . .”

Commonwealth v. Hopkins, 117 A.3d 247, 262 (Pa. 2015).

      69.      As such, when a court invalidates a law, the court must grant the

Legislature sufficient time to consider and enact remedial legislation. See, e.g.,

League of Women Voters v. Commonwealth, 178 A.3d 737, 821 (Pa. 2018)

(providing timeframe for General Assembly and Governor to enact remedial

redistricting plan); Robinson Twp. v. Commonwealth, 147 A.3d 536, 582–83 (Pa.

2016) (staying decision for 180 days “in order to allow the General Assembly

sufficient time to devise a legislative solution”); Cali v. Philadelphia, 177 A.2d 824,

835 (Pa. 1962). The Court cannot take unilateral action to rewrite the law, as that

would overstep the bounds of its authority. Robinson Twp., 147 A.3d at 583; Cali,

177 A.2d at 835.

      70.      Should this Court determine that any of the provisions at issue are

unconstitutional, the Court does not have the authority to issue the orders or take any

actions requested by Petitioner, as the requested relief would require legislative

action.

      71.      Such action by the Court would be a clear “excession of the scope of

[the Court’s] power and authority,” Glancey v. Casey, 288 A.2d 812, 817 (Pa. 1972),


                                           24
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 33 of 79




and would amount to prohibited “judicial legislation,” see State Bd. of Chiropractic

Exam’rs v. Life Fellowship of Pa., 272 A.2d 478, 482 (Pa. 1971) (“Conceivably, the

statute could be rewritten so as to avoid constitutional infirmities. However, such a

task lies properly with the Legislature, for additional editing of [the statute] on our

part would amount to judicial legislation.”).

      72.    While the Court has the power to review the Election Code, it cannot

direct the Legislature how to fix any alleged constitutional defect. If any provision

is held to be unconstitutional, it is the sole province of the Legislature to determine

how to address it. Accordingly, because the Court cannot grant the requested relief

contained in the Petitioners’ Prayer for Relief as a matter of law, the offending

requests must be struck pursuant to Pa. R. Civ. P. 1028(a)(2).




                                          25
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 34 of 79




      WHEREFORE, for the reasons above, the House Leaders respectfully request

that this Court sustain their Preliminary Objection for failure to conform their

pleading as a matter of law and dismiss with prejudice the petition for review.



                                       Respectfully submitted,

                                       /s/ Zachary M. Wallen
                                       Zachary M. Wallen
                                       Pa. ID No. 309176
                                       CHALMERS & ADAMS LLC
                                       301 South Hills Village Drive
                                       No. LL200-420
                                       Pittsburgh, PA 15241

                                       Counsel for Proposed-Intervenor Respondents
                                       Speaker of the Pennsylvania House of
                                       Representatives Bryan Cutler and Majority Leader
                                       of the House of the Pennsylvania House of
                                       Representatives Kerry Benninghoff




                                         26
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 35 of 79




       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

                              No. 364 MD 2020

            NAACP PENNSYLVANIA STATE CONFERENCE,

                                           Petitioner,

                                      v.

  KATHY BOOCKVAR, IN HER CAPACITY AS SECRETARY OF THE
 COMMONWEALTH OF PENNSYLVANIA; AND JESSICA MATHIS, IN
   HER CAPACITY AS DIRECTOR OF THE BUREAU OF ELECTION
       SERVICES AND NOTARIES OF THE PENNSYLVANIA
                  DEPARTMENT OF STATE,

                                           Respondents,

  BRYAN CUTLER, SPEAKER OF THE PENNSYLVANIA HOUSE OF
 REPRESENTATIVES, KERRY BENNINGHOFF, MAJORITY LEADER
    OF THE PENNSYLVANIA HOUSE OF REPRESENTATIVES,

                                           Proposed-Intervenor Respondents.

                           [PROPOSED] ORDER

     Now, this ____ day of _______, 2020, upon consideration of the Preliminary

Objections filed by Speaker of the Pennsylvania House of Representatives Bryan

Cutler and Majority Leader of the Pennsylvania House of Representatives Kerry

Benninghoff, it is hereby ORDERED, ADJUDGED, and DECREED that the
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 36 of 79




Preliminary Objections are SUSTAINED. The petition for review in the above

action is hereby dismissed with prejudice.

                                             SO ORDERED BY THE COURT:


                                             _____________________________
   Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 37 of 79




    IN THE COMMONWEALTH COURT OF PENNSYLVANIA

                          No. 364 MD 2020

         NAACP PENNSYLVANIA STATE CONFERENCE,

                                       Petitioner,

                                  v.

 KATHY BOOCKVAR, IN HER CAPACITY AS SECRETARY OF THE
COMMONWEALTH OF PENNSYLVANIA; AND JESSICA MATHIS, IN
  HER CAPACITY AS DIRECTOR OF THE BUREAU OF ELECTION
      SERVICES AND NOTARIES OF THE PENNSYLVANIA
                 DEPARTMENT OF STATE,

                                       Respondents,

 BRYAN CUTLER, SPEAKER OF THE PENNSYLVANIA HOUSE OF
REPRESENTATIVES, KERRY BENNINGHOFF, MAJORITY LEADER
   OF THE PENNSYLVANIA HOUSE OF REPRESENTATIVES,

                                       Proposed-Intervenor Respondents.

MEMORANDUM OF LAW IN SUPPORT OF PROPOSED-INTERVENOR
  RESPONDENTS SPEAKER OF THE PENNSYLVANIA HOUSE OF
REPRESENTATIVES BRYAN CUTLER AND MAJORITY LEADER OF
  THE PENNSYLVANIA HOUSE OF REPRESENTATIVES KERRY
                   BENNINGHOFF’S
               PRELIMINARY OBJECTIONS


                                CHALMERS & ADAMS LLC
                                Zachary M. Wallen
                                Pa. ID No. 309176
                                301 South Hills Village Drive,
                                No. LL200-420
                                Pittsburgh, PA 15241

                                  i
Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 38 of 79




                             Counsel      for      Proposed-Intervenor
                             Respondents Speaker of the Pennsylvania
                             House of Representatives Bryan Cutler and
                             Majority Leader of the House of the
                             Pennsylvania House of Representatives
                             Kerry Benninghoff




                               ii
        Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 39 of 79




                                     TABLE OF CONTENTS

                                                                                                          Page
TABLE OF AUTHORITIES ..................................................................................... I
PRELIMINARY STATEMENT ...............................................................................1
I.      FACTUAL BACKGROUND..........................................................................4
II.     ARGUMENTS IN SUPPORT OF PRELIMINARY OBJECTIONS .............9
        A.      First Preliminary Objection Pursuant to Pa. R. Civ. P. 1028(a)(4):
                Petitioners Lack Standing to Bring This Action ...................................9
        B.      Second Preliminary Objection Pursuant to Pa. R. Civ. P. 1028(a)(5):
                Petitioners Have Failed to Include Necessary Parties ...........................9
        C.      Third Preliminary Objection Pursuant to Pa. R. Civ. P. 1028(a)(4):
                Petitioners Do Not Allege a Constitutional Violation ........................18
        D.      Fourth Preliminary Objection Pursuant to Pa. R. Civ. P. 1028(a)(2):
                Petitioners Have Not Plead a Justiciable Remedy ..............................24
III.   CONCLUSION ..............................................................................................27




                                                       iii
         Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 40 of 79




                                    TABLE OF AUTHORITIES

Cases
Abraham v. Shapp, 400 A.2d 1249 (Pa. 1979) ........................................................23
Albert v. 2001 Legis. Reapportionment Comm’n,
  790 A.2d 989 (Pa. 2002) .......................................................................... 10, 11, 12
Banfield v. Cortes, 922 A.2d 36 (Pa. Commw. Ct. 2007) .......................... 16, 17, 18
Boord v. Maurer, 22 A.2d 902 (Pa. 1941) ...............................................................15
Brown v. Liquor Control Bd., 673 A.2d 21 (Pa. Commw. Ct. 1996) ......................20
Cali v. Philadelphia, 177 A.2d 824 (Pa. 1962)........................................................26
City of Philadelphia v. Commonwealth, 838 A.2d 566 (Pa. 2003) .........................20
Columbia Gas Transmission Corp. v. Diamond Fuel Co.,
  346 A.2d 788 (Pa. 1975) .......................................................................................12
Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015).............................................25
Commonwealth v. McMullen, 961 A.2d 842 (Pa. 2008) .........................................23
Crossey v. Boockvar,
  266 M.D. 2020 (Pa. Commw. Ct. filed May 28, 2020) ................................. 17, 18
DeCoatsworth v. Jones, 639 A.2d 792 (Pa. 1994)............................................ 13, 15
Deer Creek Drainage Basin Auth. v. Cty. Bd. of Elections of Allegheny Cty.,
  381 A.2d 103 (Pa. 1977) ................................................................................ 14, 15
Disability Rights Pa. v. Boockvar, 2020 WL 2820467 (Pa. 2020) ..........................24
Donald J. Trump for President, Inc. v. Boockvar,
  Civil Action No. 2:20-cv-00966, (W.D. Pa. filed June 29, 2020) ........................17
Erfer v. Commonwealth, 794 A.2d 325 (Pa. 2002) .................................... 10, 11, 12
Fiore v. Oakwood Plaza Shopping Center, Inc.,
  585 A.2d 1012 (Pa. Super. Ct. 1991)....................................................................13
Fumo v. City of Philadelphia, 972 A.2d 487 (Pa. 2009) .....................................9, 19
Glancey v. Casey, 288 A.2d 812 (Pa. 1972) ............................................................26
Hartley v. Langkamp & Elder, 90 A. 402 (Pa. 1914) ....................................... 13, 17
Heller v. Frankston, 475 A.2d 1291 (Pa. 1984) ......................................................25
In re Guzzardi, 99 A.3d 381 (Pa. 2014)...................................................................24
In re Pasquay, 525 A.2d 13 (Pa. Commw. 1987),
  aff’d 529 A.2d 1076 (Pa. 1987) ............................................................................10
In re William L., 477 Pa. 322, 383 A.2d 1228 (1978) .............................................23
In re: Fortieth Statewide Investigating Grand Jury,
  197 A.3d 712 (Pa. 2018). ......................................................................................25

                                                         I
         Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 41 of 79




Jefferson Cty. Court Appointed Emp. Ass'n v. Pa. Labor Relations Bd.,
  985 A.2d 697 (Pa. 2009) .......................................................................................21
Konidaris v. Portnoff Law Associates, Ltd., 953 A.2d 1231 (Pa. 2008) .................23
League of Women Voters of Pa. v. Commonwealth,
  No. 261 M.D. 2017 (Pa. Commw. Ct. filed Nov. 13, 2017) ......................... 10, 12
League of Women Voters v. Commonwealth, 178 A.3d 737 (Pa. 2018) .................25
Nutter v. Dougherty, 921 A.2d 44 (Pa. Commw. Ct. 2007),
  aff'd 938 A.2d 401 (Pa. 2007) ...............................................................................15
O'Donoghue v. United States, 289 U.S. 516, 53 S.Ct. 740,
  77 L.Ed. 1356 (1933) ............................................................................................21
Patterson v. Barlow, 60 Pa. 54 (Pa. 1869)...............................................................23
Phila. Med. Soc’y v. Dep’t of Pub. Welfare, 39 A.3d 267 (Pa. 2012) .......................9
Powell v. Shepard, 113 A.2d 261 (Pa. 1955)...........................................................13
Rendell v. Pa State Ethics Comm'n, 983 A.2d 708 (Pa. 2009) ................................20
Reynolds v. Sims, 377 U.S. 533 (1964) ....................................................................10
Robinson Twp. v. Commonwealth, 147 A.3d 536 (Pa. 2016) ..................................25
Robinson Twp. v. Commonwealth, 83 A.3d 901 (Pa. 2013) ......................................9
Sprague v. Casey, 550 A.2d 184 (Pa. 1988) ............................................................13
State Bd. of Chiropractic Exam’rs v. Life Fellowship of Pa.,
  272 A.2d 478 (Pa. 1971) .......................................................................................26
Stilp v. Commonwealth, 940 A.2d 1227 (Pa. 2007).................................................19
Tex. Keystone, Inc., v. Pa. Dept. of Conservation & Nat. Res.,
  851 A.2d 228 (Pa. Commw. Ct. 2004) .......................................................... 20, 21
Winston v. Moore, 91 A. 520 (Pa. 1914) .................................................................23
Working Families Party v. Commonwealth, 209 A.3d 270 (Pa. 2019) ...................23
Yocum v. Commonwealth of Pennsylvania Gaming Control Bd.,
  161 A.3d 228 (Pa. 2017) .......................................................................................20
Constitutional and Statutory Authorities
1 Pa.C.S. § 1922(3) ..................................................................................................23
25 P.S. § 3031.12 .......................................................................................................6
25 P.S. § 3146.1 .....................................................................................................5, 6
Pa. Constitution Art. II, Section 1 ............................................................................25
Pa. Constitution Art. VII, Section 1 .........................................................................22
Pa. Constitution Art. VII, Section 16 .......................................................................22
U.S. Constitution Art. I, Section 4, Clause 1 ...........................................................22
Other Authorities
                                                           II
          Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 42 of 79




2019 Pa. Legis. Journal-House 1740-41 (Oct. 29, 2019) ......................................5, 8
2019 Pa. Legis. Serv. Act 2019-77 (S.B. 421) (West)..................................... passim
2019 Pa. Legis. Serv. Act 2019-94 (H.B. 227) (West) ..............................................6
2020 Pa. Legis. Journal-House (June 10, 2020) (Unofficial) ....................................8
2020 Pa. Legis. Serv. Act 2020-12 (S.B. 422) (West).............................. 1, 7, 18, 19
2020 Pa. Legis. Serv. Act 2020-35 (H.B. 2502) (West) ............................. 1, 3, 8, 21
David Templeton, Wolf: Schools to Remain Closed ‘Until Further Notice,’
  4 More Counties Must Stay Home, Pittsburgh Post-Gazette, Mar. 30, 2020,
  available at https://www.post-gazette.com/news/state/2020/03/30/Pennsylvania-
  Wolf-Schools-closed-until-further-notice-business-stay-at-home-order-covid-
  19/stories/202003300101. .......................................................................................7
Pa. R. Civ. P. 1028(a)(2). .................................................................................. 24, 27
Pa. R. Civ. P. 1028(a)(4). .....................................................................................9, 18
Pa. R. Civ. P. 1028(a)(5). .........................................................................................12
Pa. R. Civ. P. 1032(b) ..............................................................................................12
Pennsylvania House of Representatives, Members of the House,
  https://www.legis.state.pa.us/cfdocs/legis/home/member_information/mbrList.cf
  m?body=H&sort=alpha ..........................................................................................5
Reid J. Epstein et al., How the Iowa Caucuses Became a Fiasco for Democrats,
  N.Y. Times, Feb. 9, 2020, available at
  https://www.nytimes.com/2020/02/09/us/politics/iowa-democratic-
  caucuses.html. .........................................................................................................6
Ryan J. Foley, How the Iowa Caucuses Broke Down ‘In Every Way Possible’,
  Associated Press, Feb. 11, 2020, available at
  https://apnews.com/ee095683c85f6c97e51b6589b412f674. .................................7




                                                           III
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 43 of 79




      Proposed Intervenors Speaker of the House of Representatives, Bryan Cutler,

and Majority Leader of the House of Representatives, Kerry Benninghoff (“House

Leaders”), hereby file this Memorandum of Law in Support of their Preliminary

Objections.

                        PRELIMINARY STATEMENT

      The COVID-19 pandemic has impacted all facets of American life, including

the administration of elections. While the recent June 2, 2020 Primary Election did

not occur without some problems, it operated within a well-considered framework

that performed admirably given the exigent circumstances.

      The political branches of government are now in the process of analyzing the

conduct of the Primary Election. They recently enacted Act 35 of 2020, which will

require the Secretary of the Commonwealth to publish a report on the 2020 Primary

Election, to include a data analysis of the recent reforms of Act 77 of 2019 and Act

12 of 2020. From this, the political branches will be able to analyze the conduct of

the 2020 Primary Election so that they are in a position to enact such additional

measures as may be required for the 2020 General Election.

      Instead of allowing the Secretary of the Commonwealth to draft the report

required by Act 35, and permitting the political branches to analyze those findings

and data and to continue to craft legislation addressing any needed changes, the




                                         1
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 44 of 79




Petitioner desires this Court to redesign an election code of its own choosing,

notwithstanding the damage to our constitutional norms.

      This would an extremely inappropriate insertion of this Court into the political

process four months before the Election in question, and without its knowing

whether any of the COVID-19-related difficulties forecast by Petitioner will come

to pass. As such, the appropriate constitutional course of action is to allow the

political process to appropriately address any continued changes needed to the

Election Code, and therefore, to dismiss the Petition.

      In evaluating the Petition, Petitioner lacks the standing necessary to bring this

action. Petitioner is an association, in contravention of well-established case law that

only individuals have standing to bring election-related claims in Pennsylvania.

      Secondly, Petitioner has failed to join the indispensable parties, the county

election boards, as they would be the parties tasked with implementing much of

Petitioner’s requested relief. As such, Petitioner’s claims should be dismissed on

jurisdictional grounds for failure to join a necessary party.

      Should it be necessary to look at the merits of the Petition, Petitioner does not

properly support its allegations. Petitioner makes a series of suppositions of future

calamitous harms—many extremely far-fetched or based on laws and procedures

that are no longer in effect—that would allegedly necessitate this Court taking the

extreme step of replacing numerous provisions of the Election Code with a variety


                                           2
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 45 of 79




of measures of Petitioner’s own choosing. Moreover, this relief allegedly needs to

occur now, rather than to allow the continued bipartisan triaging of COVID-19-

related issues.

      The Legislative and Executive Branches took the proactive step, in Act 77 of

2019, of modernizing Pennsylvania’s voting process to allow for no-excuse voting

by mail. When the unforeseen COVID-19 pandemic swept the world, the

Commonwealth was ready with carefully considered voting procedures that allowed

for free and fair elections. Furthermore, the Legislative and Executive Branches took

further bipartisan steps to move the Primary Election date and to enact election

procedures compatible with social distancing, and they have shown through the

enactment of Act 35 that they continue to actively monitor the situation.

      Petitioner, which is not a voter with standing to even challenge the provisions

in question, looks to undo these bipartisan reforms and to have this Court set election

policy of Petitioner’s own choosing. This request for relief is inapposite to federal

and state constitutional principles and this Court’s well-reasoned policy of judicial

restraint in election cases.

      As Petitioner lacks standing to bring this claim, failed to join necessary

parties, alleges no constitutional violation, and requests a nonjusticiable remedy, this

action should be dismissed with prejudice.




                                           3
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 46 of 79




I.    FACTUAL BACKGROUND

      Petitioner, a Pennsylvania-based association, filed its Petition for Review with

this Court on June 18, 2020, seeking for this Court to impose five election

regulations of its choosing, namely a) that this Court “[d]irect Respondents to require

each county board of election to maintain a sufficient a number of polling places

such that each resident can exercise his or her right to vote”; b) that this Court

“[d]irect Respondents to provide that each county board of election give adequate

notice to voters of any change in polling place by mailing notice to voters sufficiently

in advance of the General Election, as well as posting at old polling places”; c) that

this Court “[p]ermit early voting for the General Election in advance of election

day”; d) that this Court “[r]equire increased access to vote by mail across the

Commonwealth, by among other things, automatically sending mail-in ballot

applications to all registered voters in accordance with their language preferences;

ensuring that absentee and mail-in ballots are available in formats that are accessible

to voters with disabilities without requiring assistance from another person;

requiring each county to provide ballot dropboxes, and accepting ballots returned to

a drop-box by close of polls on Election Day; and providing adequate guidance to

election officials when verifying mail ballots through signature matching and require

notice and an opportunity to cure a mail ballot flagged for signature mismatch”; and

e) that this Court “[r]equire that all polling places in the Commonwealth use hand-


                                           4
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 47 of 79




marked paper ballots for the 2020 General Election, while retaining at least one

accessible voting machine per polling place for those who request one and as

required by federal law.” Pet. pp. 66-67.

      This lawsuit impacts a variety of bipartisan election reform laws that the

Legislative and Executive branches have worked to create over the past year, starting

with Act 77 of 2019. See 2019 Pa. Legis. Journal-House 1741 (Oct. 29, 2019)

(documenting the 138-61 vote on SB 421 (Act 77)); see also Pennsylvania House of

Representatives,            Members                  of          the          House,

https://www.legis.state.pa.us/cfdocs/legis/home/member_information/mbrList.cfm

?body=H&sort=alpha       (the   composition     of    the   Pennsylvania   House   of

Representatives at the time of enactment was 110 Republicans and 93 Democrats).

      Pennsylvania has traditionally only allowed absentee voting by those with a

statutorily defined excuse to do so, such as physical disability or absence from their

municipality on Election Day. See 25 P.S. § 3146.1. For someone to vote absentee,

the voter would have had to provide a permissible reason to do so, and the voter

would have been provided with an absentee ballot that would have had to be returned

by the voter no later than 5:00 p.m. on the Friday before the election. Id.

      In addition to allocating $90 million to ensuring that Pennsylvanians could

vote safely and securely on modern voting machines, Act 77 of 2019 created a new

category of “no excuse” mail-in voting. 2019 Pa. Legis. Serv. Act 2019-77 (S.B.


                                            5
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 48 of 79




421) (West). These no excuse mail-in voters now do not have to provide the

traditional reason to vote by mail, can request those ballots later in the process than

was previously possible, and are able to return their ballots several days later than

had been traditionally been allowed—8:00 p.m. on Election Day. Id. The traditional

voting options remain available—voters may still choose to request an absentee

ballot if they have a statutorily permitted reason for doing so, or vote in-person on

Election Day. See 25 P.S. § 3146.1; 25 P.S. § 3031.12.

      The Legislative and Executive Branches have continued to work diligently to

fine-tune these election reforms. Act 94 of 2019 was enacted in November 2019 to

streamline operations to ensure that the ballot materials were suitable to allow the

ballots to be properly scanned. 2019 Pa. Legis. Serv. Act 2019-94 (H.B. 227) (West).

      In early 2020, two major events occurred that prompted additional action from

the Legislative and Executive Branches to ensure that Pennsylvania elections would

be conducted freely and fairly. First, in February 2020, the Iowa Presidential

Caucuses disintegrated into chaos. See Reid J. Epstein et al., How the Iowa Caucuses

Became a Fiasco for Democrats, N.Y. Times, Feb. 9, 2020, available at

https://www.nytimes.com/2020/02/09/us/politics/iowa-democratic-caucuses.html.

When new voting procedures that had not been properly tested and vetted were

applied in the Caucuses, the whole system collapsed. Id. Workers at Caucus sites

were unable to properly tabulate results or to convey them to central tabulators. Id.


                                          6
         Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 49 of 79




The end result was the breakdown of the entire process. Id. No results were released

on Caucus night, and no results were able to be released for a significant time

following. Id. The event was a clear “cautionary tale” of how voter confidence and

the process as a whole can disintegrate absent clear deadlines and procedures. Ryan

J. Foley, How the Iowa Caucuses Broke Down ‘In Every Way Possible’, Associated

Press,               Feb.           11,          2020,        available           at

https://apnews.com/ee095683c85f6c97e51b6589b412f674.

         Second, COVID-19 upended seemingly every facet of American life. Schools

and businesses were closed, and families sheltered in place in order to reduce the

harms of the global pandemic. David Templeton, Wolf: Schools to Remain Closed

‘Until Further Notice,’ 4 More Counties Must Stay Home, Pittsburgh Post-Gazette,

Mar.           30,          2020,         available      at      https://www.post-

gazette.com/news/state/2020/03/30/Pennsylvania-Wolf-Schools-closed-until-

further-notice-business-stay-at-home-order-covid-19/stories/202003300101.

         Once again, the Legislative and Executive Branches worked together to

fashion bipartisan legislation to address the problem. Act 12 of 2020 introduced

numerous accommodations to ensure that the 2020 Primary Election could be

conducted even amidst the COVID-19 pandemic. 2020 Pa. Legis. Serv. Act 2020-

12 (S.B. 422) (West). The date of the Primary Election was moved until June to

allow more time to “flatten the curve” and protect the health of Pennsylvania’s


                                             7
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 50 of 79




voters. Id. In that same spirit, polling places were consolidated so that voters could

vote in readily accessible locations that were large enough to maintain social

distancing. Id. Act 12 also gave more flexibility to the counties, to establish polling

places without court approval and even, for the first time, to hold voting in locations

that serve alcohol, should those be the venues that best support the community’s

needs and promote social distancing. Id.

      Following the June 2, 2020 Primary Election, the political branches again

worked in bipartisan fashion to enact Act 35 of 2020, which will require the

Secretary of the Commonwealth to publish a report on the 2020 Primary Election,

to include a data analysis of the recent reforms of Act 77 of 2019 and Act 12 of 2020.

2020 Pa. Legis. Serv. Act 2020-35 (H.B. 2502) (West). As the Sponsor of Act 35,

Representative Natalie Mihalek, reasoned on the House Floor, Act 35 will allow the

Commonwealth to “gather data quickly after the election so we are able to ensure a

smooth implementation of Act 77. A free and fair election is a basic tenet of our

nation and we must ensure the integrity of our election here in the Commonwealth

of Pennsylvania.” 2020 Pa. Legis. Journal-House (June 10, 2020) (Unofficial)

(attached hereto as Exhibit 1). Speaker Cutler also noted the importance “that we

continue to monitor [Pennsylvania’s election reforms] as we go forward. That is why

we have had several subsequent bills and changes to the original bill that we passed.

This is simply the next step in that process.” Id.


                                           8
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 51 of 79




      The Legislative and Executive Branches continue to monitor the COVID-19

situation and stand ready to enact all further measures as may be required to ensure

that the Commonwealth continues to have free and fair elections.

II.   ARGUMENTS IN SUPPORT OF PRELIMINARY OBJECTIONS


      A.     First Preliminary Objection Pursuant to Pa. R. Civ. P. 1028(a)(4):
             Petitioner Lacks Standing to Bring This Action

      Petitioner lacks standing to sue in this case because the right to vote and the

right to have one’s vote counted is at issue, and Petitioner is not an entity authorized

to vote in the Commonwealth.

      To have standing, a party in an action must establish “a substantial, direct and

immediate interest in the outcome of the litigation.” Robinson Twp. v.

Commonwealth, 83 A.3d 901, 917 (Pa. 2013) (quoting Fumo v. City of Philadelphia,

972 A.2d 487, 496 (Pa. 2009)).

      In certain contexts, it is true that an association “has standing as representative

of its members to bring a cause of action even in the absence of injury to itself, if the

association alleges that at least one of its members is suffering immediate or

threatened injury as a result of the action challenged.” Id. at 922 (citing Phila. Med.

Soc’y v. Dep’t of Pub. Welfare, 39 A.3d 267, 278 (Pa. 2012)).

      But Pennsylvania courts have repeatedly held that an association does not

have standing, even on behalf of its members, when the right to vote and the right to


                                           9
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 52 of 79




have one’s vote counted are the subject of the challenge. Order ¶ 4, League of Women

Voters of Pa. v. Commonwealth, No. 261 M.D. 2017 (Pa. Commw. Ct. filed Nov.

13, 2017) (dismissing the League of Women Voters of Pennsylvania because it was

not authorized by law to exercise the right to vote in the Commonwealth); Erfer v.

Commonwealth, 794 A.2d 325, 330 (Pa. 2002); Albert v. 2001 Legis.

Reapportionment Comm’n, 790 A.2d 989, 994–95 (Pa. 2002).

      “[T]he right to vote is personal” and the rights sought to be vindicated in a

challenge are “personal and individual.” Albert, 790 A.2d at 995 (quoting Reynolds

v. Sims, 377 U.S. 533, 554–55 (1964)). When “the right to vote and the right to have

one’s vote counted is the subject matter of a . . . challenge,” then “any entity not

authorized by law to exercise the right to vote in this Commonwealth lacks

standing.” Id. at 994–95; see also Erfer, 794 A.2d at 330 (dismissing Democratic

Committee). “The factor that elevates the general interest of each registered voter to

one that is sufficiently substantial to confer standing to challenge a candidate’s

nomination petition is that voter’s eligibility to participate in the election.” In re

Pasquay, 525 A.2d 13, 14 (Pa. Commw. Ct. 1987), aff’d 529 A.2d 1076 (Pa. 1987).

      Accordingly, an entity that does not possess the right to vote in the

Commonwealth does not have a direct, substantial, and immediate interest in

litigation over the right to vote and the right to have one’s vote counted. The

operative factor in these standing decisions was that the challenges sought to


                                         10
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 53 of 79




vindicate “the right to vote and the right to have one’s vote counted.” Erfer, 794

A.2d at 330; Albert, 790 A.2d at 994–95.

       By contrast, Petitioner brings suit based on factors better attributed to changed

programming resulting from new election procedures—something that would be

true even if their own sought-after election procedures were imposed by judicial fiat

(“NAACP-PSC itself will have to divert substantial resources away from traditional

voter registration and get-out-the-vote efforts in order to educate and assist voters in

applying for mail-in voting, submitting mail-in ballots, locating polling places, and

travelling to polling places.”) Pet. ¶ 23.1

       Petitioner attempts to claim standing via the diversion of their resources

through the changing of the law. This is wholly insufficient, and inconsistent with

the standing requirements this Court has imposed in past voting rights cases.

       There is no allegation that Petitioner is an entity authorized by law to vote in

the Commonwealth. See Erfer, 794 A.2d at 330; Albert, 790 A.2d at 994–95. Entities

such as a state political party (the Pennsylvania State Democratic Committee),

governmental entities (the Board of Commissioners of Radnor Township, the Board

of Commissioners of the Township of Lower Merion, the Township of Lower

Merion, the Township of Ross, and the North Hills School District), civic groups



1
  Petitioner also makes vague references to its members “fac[ing] unreasonable burdens on their
right to suffrage.” Pet ¶ 23.
                                               11
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 54 of 79




(the Lehigh Valley Coalition for Fair Reapportionment, the Neighborhood Club of

Bala Cynwyd, and the League of Women Voters of Pennsylvania), and political

party committee chairs (Dennis J. Sharkey and Nora Winkelman in their

representative capacities as chairs of Republican and Democratic committees)—

notwithstanding their own organizational interests in voting rights, as Petitioner

alleges in this case—have each been held not to have standing in voting rights cases.

See Erfer, 794 A.2d at 330; Albert, 790 A.2d at 994–95; League of Women Voters

of Pa. v. Commonwealth, No. 261 M.D. 2017 (Pa. Commw. Ct. filed Nov. 13, 2017).

      Accordingly, Petitioner lacks capacity to sue—either individually or on behalf

of its members—due to the nature of the claims in this case and therefore this action

must be dismissed due to lack of standing.

      B.     Second Preliminary Objection Pursuant to Pa. R. Civ. P.
             1028(a)(5): Petitioners Have Failed to Include Necessary Parties

      Pennsylvania law establishes that a court must join indispensable parties to an

action, or, if not possible, dismiss the action “[w]henever it appears by suggestion

of the parties or otherwise . . . that there has been a failure to join an indispensable

party.” Pa. R. Civ. P. 1032(b). Indispensable parties are those “whose rights are so

directly connected with and affected by litigation that [the entity] must be a party of

record to protect such rights[.]” Columbia Gas Transmission Corp. v. Diamond Fuel

Co., 346 A.2d 788, 789 (Pa. 1975).



                                          12
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 55 of 79




       Significantly, “[t]he absence of indispensable parties goes absolutely to the

jurisdiction, and without their presence the court can grant no relief.” Powell v.

Shepard, 113 A.2d 261, 264-65 (Pa. 1955) (emphasis added); see also Sprague v.

Casey, 550 A.2d 184, 189 (Pa. 1988) (“unless all indispensable parties are made

parties to an action, a court is powerless to grant relief. Thus, the absence of such a

party goes absolutely to the court’s jurisdiction.”) (citations omitted); Fiore v.

Oakwood Plaza Shopping Center, Inc., 585 A.2d 1012, 1020 (Pa. Super. Ct. 1991)

(“In this Commonwealth, the issue of failure to join an indispensable party cannot

be waived; if such a party is not joined, a court is without jurisdiction to decide the

matter”).

       A party is indispensable “when he has such an interest that a final decree

cannot be made without affecting it, or leaving the controversy in such a condition

that the final determination may be wholly inconsistent with equity and good

conscience . . .” Hartley v. Langkamp & Elder, 90 A. 402, 403-404 (Pa. 1914).

       The Pennsylvania Supreme Court has laid out a series of factors to consider

as to whether a party is indispensable, namely: “1. Do absent parties have a right or

interest related to the claim? 2. If so, what is the nature of that right or interest? 3. Is

that right or interest essential to the merits of the issue? 4. Can justice be afforded

without violating the due process rights of absent parties?” DeCoatsworth v. Jones,

639 A.2d 792, 797 (Pa. 1994).


                                            13
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 56 of 79




      Here, the Commonwealth’s county boards of elections are indispensable

parties to this case because the Petition seeks to alter their conduct, requiring them

to be parties in the case. It is the county boards of elections, not the Secretary of the

Commonwealth, who would have to have to provide much of the requested relief

through the boards being required to take affirmative actions. See Pet. pp. 66-67. For

example, the Petitioner requests that this court to “[d]irect Respondents to require

each county board of election to maintain a sufficient number of polling places . . .

and to [d]irect Respondents to provide that each county board of election give

adequate notice to voters of any change in polling place. . ., and to “[r]equire that all

polling places in the Commonwealth use hand-marked paper ballots for the 2020

General Election, while retaining at least one accessible voting machine per polling

place. . .” Id. (emphasis added).

      The Petitioner mis-applies the Election Code and mistakenly treats the county

election boards as though they are the agents of the Secretary of the Commonwealth.

The county boards of elections are a longstanding institution, as they were

established by 25 P.S. § 2625, enacted on June 3, 1937.

      The Election Code mandates the existence of such boards in and for
      each county of the Commonwealth, with jurisdiction over the conduct
      and form of primary and general elections in each county. Section 302
      of the Election Code delineates the ‘powers and duties of
      county boards’ seriatim, in paragraphs (a) through (o). With the
      exception of paragraph (o), these deal with the mechanics of
      specific election procedures; paragraph (o) is a catch-all authorization


                                           14
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 57 of 79




      to county boards to ‘perform such other duties as may be prescribed by
      law.’ 25 P.S. s 2642(o) (1963).
Deer Creek Drainage Basin Auth. v. Cty. Bd. of Elections of Allegheny Cty., 381

A.2d 103, 109 (Pa. 1977).

      “[T]he Election Code delegates extensive powers and authority to county

election boards, including rulemaking authority to guide voting machine custodians,

elections officers and electors and power to investigate election frauds, irregularities

and violations of the law. . .” Nutter v. Dougherty, 921 A.2d 44, 60 (Pa. Commw.

Ct. 2007), aff'd, 938 A.2d 401 (Pa. 2007).

      The Election Code makes the County Board of Election more than a
      mere ministerial body. It clothes it with quasi-judicial functions, for
      Section 304 of the Code provides that: ‘Each county board of elections
      may make regulations, not inconsistent with this act or the laws of this
      Commonwealth, to govern its public sessions, and may issue
      subpoenas, summon witnesses, compel production of books, papers,
      records and other evidence, and fix the time and place for hearing any
      matters relating to the administration and conduct of primaries and
      elections in the county under the provisions of this act.
Boord v. Maurer, 22 A.2d 902, 904 (Pa. 1941). In sum, the county boards of

elections play a separate and pivotal role in the governance of Pennsylvania

elections. To the extent that Petitioner seeks for this Court to direct their

administration of elections, they must be joined as a party to this action. Therefore,

their interests are essential to the merits of this case and deciding the case without

their involvement would violate their due process rights. See DeCoatsworth, 639

A.2d at 797.


                                          15
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 58 of 79




       In Banfield v. Cortes, petitioners brought a challenge to the use of certain

Direct Recording Electronic voting systems (DREs) being used in various counties

in the Commonwealth. 922 A.2d 36 (Pa. Commw. Ct. 2007). In response, the

Secretary of the Commonwealth submitted preliminary objections, including the

objection that the Court lacked jurisdiction due to the petitioners’ failure to join the

county elections boards who had purchased and were using the voting systems in

question. Id. In a divided, 4-3 decision, the Court rejected the Secretary of the

Commonwealth’s preliminary objection that the county elections boards were

indispensable parties to that action, but that denial was based on the fact that the

petitioners did “not seek redress from the . . . counties, and, because the November

2006 election has passed, the fifty-six counties will not be prejudiced by a judgment

in favor of Electors.” Id. at 44.

       The dissent argued, however, that “the County Boards of Elections are

indispensable parties. They made the decision to purchase one of the seven DRE

voting systems approved by the Secretary. They will be affected by the decision of

this Court, should it decide to order the Secretary to decertify the seven DRE voting

systems. Their absence leaves this Court without jurisdiction.” Id. at 56 (Leavitt, J.

dissenting). “Because Petitioners have failed to name indispensable parties, i.e., the

County Boards of Elections, as respondents, I would sustain the Secretary’s

demurrer . . . for lack of jurisdiction.” Id.


                                            16
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 59 of 79




      The fact pattern of the present case would more than satisfy the standards set

forth in both the majority and dissenting opinions in Banfield. Here, Petitioner is

directly seeking relief from the county boards of elections, including relief dealing

with the voting machines being used in individual counties, and doing so shortly

before the 2020 elections, but has failed to join those boards of elections in these

proceedings.

      Both factors weigh heavily that the county elections boards are indispensable

parties, and therefore to grant the requested relief would be incompatible with

Pennsylvania law, as the county boards of elections “ha[ve] such an interest that a

final decree cannot be made without affecting [them].” Hartley, 90 A. at 403-404.

      This also differs from a recent federal case in the District Court for the

Western District of Pennsylvania, where the plaintiffs challenging the conduct of the

Commonwealth’s elections did join the 56 county boards of elections from which

they were seeking relief. See Donald J. Trump for President, Inc. v. Boockvar, Civil

Action No. 2:20-cv-00966, Verified Complaint for Declaratory and Injunctive Relief

(W.D.Pa. filed June 29, 2020).

      Finally, in looking at the very issue as to whether the county elections boards

are indispensable parties in a challenge seeking to alter the received-by deadline for

absentee and mail-in ballots, Judge Leavitt recently deemed it “a compelling case

that the county boards of elections have a direct interest in the Petition and as such


                                         17
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 60 of 79




are indispensable parties.” Memorandum Opinion, Crossey v. Boockvar, 266 M.D.

2020 (Pa. Commw. Ct. filed May 28, 2020).

      Therefore, as the “Petitioners have failed to name indispensable

parties, i.e., the County Boards of Elections, as respondents,” this case should be

dismissed “for lack of jurisdiction.” Banfield, 922 A.2d at 56 (Leavitt, J. dissenting).

      C.     Third Preliminary Objection Pursuant to Pa. R. Civ. P. 1028(a)(4):
             Petitioners Do Not Allege a Constitutional Violation

      Petitioner’s allegations are devoid of a concrete, cognizable legal injury, and

are instead improperly premised on a series of suppositions about harms that may

befall the Commonwealth in the future, should their scenarios come to pass.

Petitioner premises its claim for relief on its prognostications as to future unknown

conditions that may result in unknown future legislation that may be

unconstitutional. These claims are simply too speculative to sustain the Petition.

      The primary focus of Petitioner’s concerns are the procedures previously put

into place for the Primary Election pursuant to Act 12. To be sure, the COVID-19

pandemic necessitated unprecedented measures, such as the consolidation of polling

places, which were enacted to allow for a safe and workable election even in the

pandemic’s wake. See Pet. ¶ 61.

      Act 12 of 2020 introduced numerous accommodations to ensure the 2020

Primary Election could be conducted safely. 2020 Pa. Legis. Serv. Act 2020-12 (S.B.

422) (West). The date of the Primary Election was moved until June to allow more
                                           18
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 61 of 79




time to “flatten the curve” and protect the health of Pennsylvania’s voters. Id. In that

same spirit, polling places were consolidated so that voters could vote in readily

accessible locations that were large enough to maintain social distancing. Id. Act 12

also gave more flexibility to the counties to establish polling places without court

approval. Id.

      These extraordinary measures certainly had limitations—which is why they

were enacted on a temporary basis to deal with one particular election being

conducted in the middle of a pandemic. As Petitioner acknowledges, “the emergency

election procedures in Act 12 by its terms applied only to the Primary Election. . .”

Pet. ¶ 73. Despite that acknowledgment, Petitioner seeks for this Court to preempt

the hypothetical “threat that substantially similar legislation will be passed that will

be applied to the November 2020 election. . .” Id.

      “In seeking judicial resolution of a controversy, a party must establish as a

threshold matter that he has standing to maintain the action.” Stilp v. Commonwealth,

940 A.2d 1227, 1233 (Pa. 2007). “An individual can demonstrate that he has been

aggrieved if he can establish that he has a substantial, direct and immediate interest

in the outcome of the litigation.” Fumo v. City of Philadelphia, 972 A.2d 487, 496

(Pa. 2009). “The interest is direct if there is a causal connection between the asserted

violation and the harm complained of; it is immediate if that causal connection is not




                                          19
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 62 of 79




remote or speculative.” City of Philadelphia v. Commonwealth, 838 A.2d 566, 577

(Pa. 2003).

      Here Petitioner’s alleged injury could not be more speculative. It relies on a

string of conjectures and theories about future scenarios and laws that may be

enacted in the future, and thus falls substantially short of “rebutting the presumption

of constitutionality by a clear, palpable and plain demonstration that the statute

violates a constitutional provision.” Yocum v. Commonwealth of Pennsylvania

Gaming Control Bd., 161 A.3d 228, 238 (Pa. 2017). Petitioner simply cannot sustain

an as-applied challenge without demonstrating an actual, demonstrated injury.

      “[R]ipeness overlaps substantially with standing.” Rendell v. Pa. State Ethics

Comm’n, 983 A.2d 708, 718 (Pa. 2009). This Court “do[es] not have the ability to

grant any relief that is merely advisory, one that does not involve any case or

controversy. Any action . . . may not be employed to determine rights in anticipation

of events which may never occur or for consideration of moot cases or as a medium

for the rendition of an advisory opinion which may prove to be purely academic.”

Brown v. Liquor Control Bd., 673 A.2d 21, 23 (Pa. Commw. Ct. 1996). Ripeness

“arises out of a judicial concern not to become involved in abstract disagreements of

administrative policies. . . . It has been defined as the presence of an actual

controversy. . . . It insists on a concrete context, where there is a final . . . action so




                                            20
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 63 of 79




that the court can properly exercise their function.” Tex. Keystone Inc. v. Pa. Dept.

of Conservation & Nat. Res., 851 A.2d 228, 239 (Pa. Commw. Ct. 2004).

       Here, Petitioner can speculate as to how the COVID-19 pandemic will

develop throughout the next four months and how the political branches may

respond to those developments, but as it acknowledges in its Petition, “[n]obody has

a crystal ball.” Pet. ¶ 39.

       The political branches only recently enacted Act 35, through which a thorough

analysis of the Primary Election will be conducted. The political branches will then

use those findings to deliberately consider what policies may be necessary for the

conduct of future elections.

       Moreover, for this Court to grant the Petition, this Court would need to wade

into the political question of election policy choices, which are the product of

bipartisan and bicameral compromise. The Separation of Powers Doctrine holds

“that the executive, legislative, and judicial branches of government are equal and

none should exercise powers exclusively committed to another branch.” Jefferson

Cty. Court Appointed Emp. Ass'n v. Pa. Labor Relations Bd., 985 A.2d 697, 703 (Pa.

2009). It “is not merely a matter of convenience or of governmental mechanism. Its

object is basic and vital . . . namely, to preclude a commingling of these essentially

different powers of government in the same hands.” O'Donoghue v. United States,

289 U.S. 516, 530, 53 S.Ct. 740, 77 L.Ed. 1356 (1933).


                                         21
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 64 of 79




      The U.S. and Pennsylvania Constitutions place great emphasis on the role of

the Legislative branch in the setting of election policy. One of the very first

provisions of the U.S. Constitution is the Elections Clause, providing that “[t]he

Times, Places and Manner of holding Elections for Senators and Representatives,

shall be prescribed in each State by the Legislature thereof.” U.S. Constitution Art.

I, Section 4, Clause 1. Legislative Branch power as to election procedure is further

codified in the Pennsylvania Constitution. See, e.g., Pa. Constitution Art. VII,

Section 1 (“Every citizen 21 years of age, possessing the following qualifications,

shall be entitled to vote at all elections subject, however, to such laws requiring and

regulating the registration of electors as the General Assembly may enact.”; Pa.

Constitution Art. VII, Section 16 (“The Legislature shall, by general law, provide a

manner in which, and the time and place at which, qualified electors who may, on

the occurrence of any election, be absent from the municipality of their residence,

because their duties, occupation or business require them to be elsewhere or who, on

the occurrence of any election, are unable to attend at their proper polling places

because of illness or physical disability or who will not attend a polling place

because of the observance of a religious holiday or who cannot vote because of

election day duties, in the case of a county employee, may vote, and for the return

and canvass of their votes in the election district in which they respectively reside.”).




                                           22
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 65 of 79




      “The presumption that legislative enactments are constitutional is strong.”

Working Families Party v. Commonwealth, 209 A.3d 270, 279 (Pa. 2019) (citing

Commonwealth v. McMullen, 961 A.2d 842, 846 (Pa. 2008)); see also 1 Pa.C.S. §

1922(3) (in ascertaining intent of General Assembly in enactment of statute,

presumption exists that General Assembly did not intend to violate federal and state

constitutions). “[A]ny party challenging the constitutionality of a statute must meet

a heavy burden, for we presume legislation to be constitutional absent a

demonstration that the statute ‘clearly, palpably, and plainly’ violates the

Constitution.” Konidaris v. Portnoff Law Associates, Ltd., 953 A.2d 1231, 1239 (Pa.

2008) (citation omitted).

      “All doubts are to be resolved in favor of finding that the legislative enactment

passes constitutional muster.” Working Families Party, 209 A.3d at 279 (citations

omitted). Moreover, “statutes are to be construed whenever possible to uphold their

constitutionality.” In re William L., 383 A.2d 1228, 1231 (Pa. 1978).

      This is especially true in the election context, where Pennsylvania courts have

long recognized that “[t]he power to regulate elections is a legislative one, and has

been exercised by the general assembly since the foundation of the government.”

Winston v. Moore, 91 A. 520, 522 (Pa. 1914) (citing Patterson v. Barlow, 60 Pa. 54

(Pa. 1869); see also Abraham v. Shapp, 400 A.2d 1249 (Pa. 1979) (“It is the




                                          23
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 66 of 79




responsibility of the legislature by appropriate legislation to provide the procedures

for elections to public office.”).

      In addressing election policy, “the judiciary should act with restraint, in the

election arena, subordinate to express statutory directives. Subject to constitutional

limitations, the Pennsylvania General Assembly may require such practices and

procedures as it may deem necessary to the orderly, fair, and efficient administration

of public elections in Pennsylvania.” In re Guzzardi, 99 A.3d 381 (Pa. 2014).

      This judicial restraint was also the Supreme Court of Pennsylvania’s holding

in a recent challenge to Act 77’s received-by deadline, where the Court sustained

Respondents’ demurrer and dismissed the case with prejudice. Disability Rights Pa.

v. Boockvar, 2020 WL 2820467 (Pa. 2020).

      As Petitioner asks this Court to insert itself into the murky waters of the

political process and draft new provisions of the Election Code, this Court should

instead steer clear and dismiss the Petition.

      D.     Fourth Preliminary Objection Pursuant to Pa. R. Civ. P.
             1028(a)(2): Petitioners Have Not Plead a Justiciable Remedy
      Should this Court need to consider the relief sought by Petitioner, its requested

relief is itself unconstitutional, as violative of the Separation of Powers, and must be

struck for its failure to conform to the law.




                                           24
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 67 of 79




      The Pennsylvania Constitution provides that “[t]he legislative power of this

Commonwealth shall be vested in a General Assembly, which shall consist of a

Senate and a House of Representatives.” Pa. Constitution Art. II, Section 1.

      While this Court may declare a statute unconstitutional upon review, the

judiciary’s power is strictly limited. This is because the Pennsylvania General

Assembly—not the judiciary—holds the sole power to write the laws for the

Commonwealth. Id. As the Pennsylvania Supreme Court has noted, the judiciary

“may not usurp the province of the legislature by rewriting [statutes]…as that is not

[the court’s] proper role under our constitutionally established tripartite form of

governance.” In re: Fortieth Statewide Investigating Grand Jury, 197 A.3d 712, 721

(Pa. 2018).

      Accordingly, where the court determines that a law is unconstitutional, “it is

not the role of this Court to design an alternative scheme which may pass

constitutional muster.” Heller v. Frankston, 475 A.2d 1291, 1296 (Pa. 1984). The

Courts “will not judicially usurp the legislative function and rewrite [the statute]. . .

Rather, we leave it to our sister branch for an appropriate statutory response. . .”

Commonwealth v. Hopkins, 117 A.3d 247, 262 (Pa. 2015).

      As such, when a court invalidates a law, the court must grant the Legislature

sufficient time to consider and enact remedial legislation. See, e.g., League of

Women Voters v. Commonwealth, 178 A.3d 737, 821 (Pa. 2018) (providing


                                           25
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 68 of 79




timeframe for General Assembly and Governor to enact remedial redistricting plan);

Robinson Twp. v. Commonwealth, 147 A.3d 536, 582–83 (Pa. 2016) (staying

decision for 180 days “in order to allow the General Assembly sufficient time to

devise a legislative solution”); Cali v. Philadelphia, 177 A.2d 824, 835 (Pa. 1962).

The Court cannot take unilateral action to rewrite the law, as that would overstep the

bounds of its authority. Robinson Twp., 147 A.3d at 583; Cali, 177 A.2d at 835.

      Should this Court determine that any of the provisions at issue are

unconstitutional, the Court does not have the authority to issue the orders or take any

actions requested by Petitioner, as the requested relief would require legislative

action. Such action by the Court would be a clear “excession of the scope of [the

Court’s] power and authority,” Glancey v. Casey, 288 A.2d 812, 817 (Pa. 1972), and

would amount to prohibited “judicial legislation,” see State Bd. of Chiropractic

Exam’rs v. Life Fellowship of Pa., 272 A.2d 478, 482 (Pa. 1971) (“Conceivably, the

statute could be rewritten so as to avoid constitutional infirmities. However, such a

task lies properly with the Legislature, for additional editing of [the statute] on our

part would amount to judicial legislation.”).

      While the Court has the power to review the Election Code, it cannot direct

the Legislature how to fix any alleged constitutional defect. If any provision is held

to be unconstitutional, it is the sole province of the Legislature to determine how to

address it. Accordingly, because the Court cannot grant the requested relief


                                          26
       Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 69 of 79




contained in the Petitioners’ Prayer for Relief as a matter of law, the offending

requests must be struck pursuant to Pa. R. Civ. P. 1028(a)(2).

III.   CONCLUSION

       For the foregoing reasons, Speaker of the Pennsylvania House of

Representatives Bryan Cutler and Majority Leader of the Pennsylvania House of

Representatives Kerry Benninghoff respectfully request that this Court sustain the

Preliminary Objections to the Petition for Review and dismiss the Petition for

Review with prejudice.

                                      Respectfully submitted,


                                      /s/ Zachary M. Wallen
                                      Zachary M. Wallen
                                      Pa. ID No. 309176
                                      CHALMERS & ADAMS LLC
                                      301 South Hills Village Drive
                                      No. LL200-420
                                      Pittsburgh, PA 15241
                                      Counsel for Proposed-Intervenor Respondents
                                      Speaker of the Pennsylvania House of
                                      Representatives Bryan Cutler and Majority Leader
                                      of the House of the Pennsylvania House of
                                      Representatives Kerry Benninghoff




                                         27
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 70 of 79




                    CERTIFICATION OF WORD COUNT

       Pursuant to Rule 2135 of the Pennsylvania Rules of Appellate Procedure, I
certify that this Memorandum of Law contains 6,300 words, exclusive of the
supplementary matter as defined by Pa.R.A.P. 2135(b).

                                     /s/ Zachary M. Wallen
                                     Counsel       for     Proposed-Intervenor
                                     Respondents Speaker of the Pennsylvania
                                     House of Representatives Bryan Cutler and
                                     Majority Leader of the House of the
                                     Pennsylvania House of Representatives
                                     Kerry Benninghoff




                                        28
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 71 of 79




                     CERTIFICATE OF COMPLIANCE

     I hereby certify that this filing complies with the provisions of the Public
Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the
Appellate and Trial Courts that require filing confidential information and
documents differently than non-confidential information and documents.

                                     /s/ Zachary M. Wallen
                                     Counsel       for     Proposed-Intervenor
                                     Respondents Speaker of the Pennsylvania
                                     House of Representatives Bryan Cutler and
                                     Majority Leader of the House of the
                                     Pennsylvania House of Representatives
                                     Kerry Benninghoff




                                       29
Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 72 of 79




              EXHIBIT “1”
           Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 73 of 79



                                          ![ASUPPLEMENTAL CALENDAR A

                                     BILLS ON THIRD CONSIDERATION!]A
           The House proceeded to third consideration of HB 2502, PN 3774, entitled:

           On the question,
           Will the House agree to the bill on third consideration?
           Bill was agreed to.

           (Bill analysis was read.)

           The SPEAKER. This bill has been considered on three different days and agreed to and is now on final
passage.
           The question is, shall the bill pass finally?

          Representative Mihalek, on the bill? Come right up front. You can right up front, Representative Mihalek.
          Ms. MIHALEK. Thank you, Mr. Speaker.
          In 2019 this chamber passed historic and sweeping changes to Pennsylvania's elections laws. On the heels
of the June 2 primary I offer HB 2502 in order to gather data quickly after the election so we are able to ensure a
smooth implementation of Act 77. A free and fair election is a basic tenant of our nation and we must ensure the
integrity of our election here in the Commonwealth of Pennsylvania. This bill helps us to do so and I urge my
colleagues for an affirmative vote today. Thank you.
          The SPEAKER. All those in favor will be voting "aye"; those opposed, "nay." Oh, I sorry. Leader, I
apologize. My apologies.
          The majority leader on HB 2502, PN 3774.
          Mr. CUTLER. Thank you, Mr. Speaker.
          I too want to urge an affirmative vote on this bill. After nearly 80 years we had significant updates to our
voter laws. And I think it is equally important that we continue to monitor them as we go forward. That is why we
have had several subsequent bills and changes to the original bill that we passed. This is simply the next step in that
process and I urge support.
          Thank you, Mr. Speaker.

           On the question recurring,
           Shall the bill pass finally?
           The SPEAKER. Agreeable to the provisions of the Constitution, the yeas and nays will now be taken.

           (Members proceeded to vote.)

           The SPEAKER. Majority Whip.
           Mr. BENNINGHOFF. Thank you, Mr. Speaker.
           The electronic voting board is accurate for the majority party.
           The SPEAKER. And the minority whip.
           Mr. HARRIS. Thank you, Mr. Speaker.
           The electronic board is accurate.

           The following roll call was recorded:
           RC: 201-1
Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 74 of 79




             EXHIBIT “B”
      Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 75 of 79




       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

                              No. 364 MD 2020

            NAACP PENNSYLVANIA STATE CONFERENCE,

                                           Petitioner,

                                      v.

  KATHY BOOCKVAR, IN HER CAPACITY AS SECRETARY OF THE
 COMMONWEALTH OF PENNSYLVANIA; AND JESSICA MATHIS, IN
   HER CAPACITY AS DIRECTOR OF THE BUREAU OF ELECTION
       SERVICES AND NOTARIES OF THE PENNSYLVANIA
                  DEPARTMENT OF STATE,

                                           Respondents,

  BRYAN CUTLER, SPEAKER OF THE PENNSYLVANIA HOUSE OF
 REPRESENTATIVES, KERRY BENNINGHOFF, MAJORITY LEADER
    OF THE PENNSYLVANIA HOUSE OF REPRESENTATIVES,

                                           Proposed-Intervenor Respondents.



                           [PROPOSED] ORDER




     Now, this ____ day of _______, 2020, upon consideration of the Petition to

Intervene filed by Speaker of the Pennsylvania House of Representatives Bryan

Cutler and Majority Leader of the Pennsylvania House of Representatives Kerry
     Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 76 of 79




Benninghoff, it is hereby ORDERED, ADJUDGED, and DECREED that the

Petition is GRANTED.

                                       SO ORDERED BY THE COURT:


                                       _____________________________
Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 77 of 79




             EXHIBIT “C”
          Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 78 of 79



                                    VERIFICATION

        I,     Bryan Cutler, Speaker of the Pennsylvania House of Representatives,

depose and say, subject to the penalties   of   18 Pa. C.S. $ 4904, relating to unsworn

falsification to authorities, that the allegations set forth in the foregoing Petition to

Intervene are true and correct to the best of my knowledge, information, and belief.




                                                          CUTLER

                                                 PA House of Representatives
Date: July 8, 2020




#75260421_vl
            Case 2:20-cv-00966-NR Document 76-4 Filed 07/13/20 Page 79 of 79



                                   VERIFICATION

            I, Kerry Benninghoff     Majority Leader, Pennsylvania House of
Representatives, depose and say, subject to the penalties     of   18 Pa. C.S. S 4904,

relating to unsworn falsification to authorities, that the allegations set forth in the

foregoing Petition to Intervene are true and correct to the best of my knowledge,

information, and belief.



                                                                        FF
                                              Majority Leader
                                              PA House of Representatives
Date: July 8, 2020




#75260409   vl
